Appeal from a decision of the Unemployment Insurance Appeal Board, filed April 8, 1996, which ruled that claimant was ineligible for Trade Adjustment Assistance under the Federal Trade Act of 1974.
Workers at the employer’s East Fishkill facility who were engaged in employment related to the production of microchips were certified by the Federal Department of Labor as eligible to apply for Trade Adjustment Assistance funds under the Federal Trade Act of 1974 in the event that their employment was terminated as the result of foreign competition. Claimant, an employee at the facility, was a technical writer whose job *609involved writing directions for the use of chip design software. Her application for benefits was denied on the ground that her employment did not involve the actual physical production of chips. Under the circumstances presented here, the Unemployment Insurance Appeal Board’s interpretation of the statutory language is neither irrational nor unreasonable and, accordingly, its decision finding claimant ineligible to receive trade adjustment assistance is affirmed (see, Matter of Lewis [Ross], 78 AD2d 949). Claimant’s remaining contentions have been reviewed and found to be without merit.
Cardona, P. J., Yesawich Jr., Peters, Spain and Carpinello, JJ., concur. Ordered that the decision is affirmed, without costs.